Exhibit 10.1

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT



This Confidential Separation and Release Agreement (“Agreement”) is made and
entered into by and between William Acevedo (“Employee”) on the one hand, Zale
Delaware, Inc. (“Zale” or the “Company”) on the other, hereinafter collectively
referred to as the “Parties.”

RECITALS

WHEREAS, Employee has resigned as an employee of Zale;

WHEREAS, Employee’s last day of employment was January 11, 2010 (the “Separation
Date”);

NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties covenant and agree as follows:

1.        RELEASE OF CLAIMS

(a)       Employee, individually and on behalf of Employee’s attorneys, heirs,
assigns, successors, executors, and administrators, hereby GENERALLY RELEASES,
ACQUITS, AND DISCHARGES Zale and its respective current and former parent
(including, but not limited to Zale Corporation), subsidiary, affiliated, and
related corporations, firms, associations, partnerships, and entities, their
successors and assigns, and the current and former owners, shareholders,
directors, officers, employees, agents, attorneys, representatives, and insurers
of said corporations, firms, associations, partnerships, and entities, and their
guardians, successors, assigns, heirs, executors, and administrators
(hereinafter collectively referred to as the “Releasees” and individually as a
Releasee”) from and against any and all claims, complaints, grievances,
liabilities, obligations, promises, agreements, damages, causes of action,
rights, debts, demands, controversies, costs, losses, and expenses (including
attorneys’ fees and expenses) whatsoever, under any municipal, local, state, or
federal law, common or statutory -- including, but in no way limited to, claims
arising under the United States and Texas Constitutions, Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, Title VII of the Civil Rights Act
of 1964, as amended (including the Civil Rights Act of 1991), the Americans with
Disabilities Act of 1990 as amended by the Americans with Disabilities Amendment
Act.  the Employee Retirement Income Security Act of 1974, (“ERISA”), as
amended, the Labor Management Relations Act, as amended, the Occupational Safety
and Health Act, as amended, the Racketeer Influenced and Corrupt Organizations
Act (RICO), as amended, the Sarbanes Oxley Act of 2002, the Sabine Pilot
Doctrine, the American Jobs Creation Act of 2004,the Texas Commission on Human
Rights Act, the Texas Pay Day Act,  the Worker Adjustment and Retraining
Notification Act (“WARN”), the Family and Medical Leave Act (“FMLA”), the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), claims of retaliatory
discharge under the Texas Workers’ Compensation Act , or any other claims,
including claims in equity or common law claims -- for any actions or omissions
whatsoever, whether known or unknown and whether connected with the employment
relationship between Employee and Zale, the cessation of Employee’s employment
with Zale which existed or may have existed prior to, or contemporaneously with,
the execution of this Agreement (collectively, the “Released
Claim(s)”).  Employee agrees that this Agreement includes a release of any and
all negligence claims, contractual claims (express and implied), wrongful
discharge claims, fraud, misrepresentation, and claims of discrimination,
harassment, or retaliation of every possible kind.

--------------------------------------------------------------------------------



(b)       Employee agrees not to assert any claims released above in a class or
collective action and further agrees not to become, and promises not to consent
to become, a member (including a representative class plaintiff) of any class in
a case brought in court or in arbitration in which claims are asserted against
any of the Releasees that are related in any way to Employee’s employment with
or termination from Company and/or that involve events which have occurred as of
the Effective Date of this Release.  If Employee, without Employee’s prior
knowledge and consent, is made a member of a class in any proceeding, whether in
court or in arbitration, Employee will opt out of the class at the first
opportunity afforded to him after learning of Employee’s inclusion.  In this
regard, Employee agrees that Employee will execute, without objection or delay,
an “opt-out” form presented to him either by the court or the arbitral forum in
which such proceeding is pending or by counsel for the Company.

(c)       Employee understands that nothing in this Agreement is intended to
interfere with or deter Employee’s right to challenge the waiver of an ADEA
claim or state law age discrimination claim or the filing of an ADEA charge or
ADEA complaint or state law age discrimination complaint or charge with the EEOC
or any state discrimination agency or commission or to participate in any
investigation or proceeding conducted by those agencies.  Further, Employee
understands that nothing in this Agreement would require Employee to tender back
the money received under this Agreement if Employee seeks to challenge the
validity of the ADEA or state law age discrimination waiver.  Further, nothing
in this Agreement is intended to require the payment of damages, attorneys’ fees
or costs to Zale should Employee challenge the waiver of an ADEA or state law
age discrimination claim or file an ADEA or state law age discrimination suit
except as authorized by federal or state law.  Notwithstanding the foregoing two
sentences, as provided above Employee also waives any right to recover from any
Releasee in a civil suit brought by any governmental agency or any other
individual on his behalf with respect to any Released Claim.

(d)       This release excludes any claim which cannot be released by private
agreement, such as workers’ compensation claims, claims after the Effective Date
of this Agreement, and the right to file administrative charges with certain
government agencies.  Nothing in this Agreement shall be construed to prohibit
Employee from filing a charge with or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission, National
Labor Relations Board, or a comparable state or local agency.  Notwithstanding
the previous two paragraphs, Employee agrees to waive any right to recover
monetary damages in any charge, complaint, or lawsuit against Zale filed by
Employee or by anyone else on Employee’s behalf.

--------------------------------------------------------------------------------



(e)       This general release covers both claims that Employee knows about and
those that Employee may not know about, except that it does not waive any rights
or claims, including claims under the ADEA, that may arise after the Effective
Date of this Agreement (as defined below).  Employee further represents and
warrants that: (i) Employee has been fully and properly paid for all hours
worked, (ii) Employee has received all leave to which Employee is entitled in
accordance with applicable law; and (iii) Employee has not suffered any on the
job injury for which Employee has not already filed a claim.  Employee further
acknowledges, agrees and hereby stipulates that: (i) during Employee’s
employment with the Company, Employee was allowed to take all leave and afforded
all other rights to which Employee was entitled under the Family and Medical
Leave Act (“FMLA”); and (ii)  the Company has not in any way interfered with,
restrained or denied the exercise of (or attempt to exercise) any FMLA rights,
nor terminated or otherwise discriminated against Employee for exercising (or
attempting to exercise) any such rights.

          2.        Employee acknowledges and agrees that Employee will keep the
terms, amount, and facts of, and any discussions leading up to, this Agreement
STRICTLY AND COMPLETELY CONFIDENTIAL, and that Employee will not communicate or
otherwise disclose to any employee of Zale (past, present, or future), or to any
member of the general public, the terms, amounts, copies, or fact of this
Agreement, except as may be required by law or compulsory process; provided,
however, that Employee may make such disclosures to Employee’s tax/financial
advisors or legal counsel as long as they agree to keep the information
confidential.  If asked about any of such matters, Employee’s response shall be
that Employee may not discuss any of such matters.  In the event of a breach of
the confidentiality provisions set forth in this paragraph of the Agreement by
Employee, Zale may suspend any payments due under this Agreement pending the
outcome of litigation and/or arbitration regarding such claimed breach of this
Agreement by Employee.  The Parties agree that this paragraph is a material
inducement to Zale entering into this Agreement.  Additionally, the Parties
agree that a breach of this paragraph by Employee will cause Zale irreparable
harm and that Zale may enforce this paragraph without posting a bond.

          3.        Employee expressly acknowledges, agrees, and covenants that
Employee will not make any public or private statements, comments, or
communications in any form, oral, written, or electronic, which in any way could
constitute libel, slander, or disparagement of Zale or any other Releasee or
which may be considered to be derogatory or detrimental to the name or business
reputation of Zale or any other Releasee; provided, however, that the terms of
this paragraph shall not apply to communications between Employee and Employee’s
spouse, clergy, or attorneys, which are subject to a claim of privilege existing
under common law, statute, or rule of procedure.  The Parties agree that this
provision is a material inducement to Zale entering into this
Agreement.  Additionally, the Parties agree that a breach of this paragraph by
Employee will cause Zale irreparable harm and that Zale may enforce this
paragraph without posting a bond.

--------------------------------------------------------------------------------



          4.        In exchange for the general release set forth in this
Agreement and other valuable consideration given and received by the Parties,
the Parties agree as follows:

(a)  $337,500.00, less all applicable taxes and withholding, representing nine
(9) months (the “Severance Period”) of Employee’s final base salary, which
constitutes Employee’s “Severance Pay.”  This Severance Pay is payable in one
lump sum to be paid on the later of February 15, 2010, or the Effective Date (as
defined in Section 15 below) of this Agreement.  

(b)  During the Severance Period, Employee may elect to continue medical and
other health benefits in effect as of the separation date by completing and
submitting the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) election
forms to the Zale COBRA Administrator, provided that Employee is in compliance
with this Agreement. As further consideration for the release provided in this
Agreement, during the Severance Period, Zale will provide supplemental payments
to the COBRA carrier such that Employee’s premiums for coverage will be equal to
the amount that the then current Zale employees pay for the same level of
coverage and such premiums will be submitted by Employee directly to the Zale
COBRA Administrator.  Thereafter, Employee will have the right to elect to
continue such medical benefits for the remainder of the COBRA eligibility period
by paying the full cost of such coverage to the Zale COBRA
Administrator.  Employee will be provided with a notice of the interaction of
the extended medical insurance benefits under this Agreement and Employee’s
COBRA rights following the Separation Date.  The provisions of this paragraph
4(b) will not prohibit Zale from changing the terms of any medical benefit
programs, provided that any such changes apply to all employees of Zale (e.g.,
Zale may switch premium rates, insurance carriers or preferred provider
organizations or change coverage).  Employee acknowledges that the continuation
and/or contribution of benefits described in this paragraph does not affect the
date on which the Employee’s COBRA period begins, and that the period that
Employee’s COBRA period begins/began on the Separation Date.  In other words,
this continuation of benefits shall count against Employee’s continuation of
coverage period required under COBRA.

(c)  Employee acknowledges and agrees that the Severance Pay referenced in
paragraph 4(a) constitutes new and adequate consideration to support the release
set forth in this paragraph 1 of this Agreement and fully compensates Employee
for the claims Employee is releasing. For purposes of this Agreement,
“Consideration” means something of value to which Employee is not already
entitled.

--------------------------------------------------------------------------------



(d)  Employee agrees to immediately return to Zale employee identification
badge, keys, and all Company-owned equipment and documents (paper and
electronic) and will not maintain copies of the same in any form, whether
tangible or intangible.

(e)  Employee agrees to reconcile Employee’s outstanding expenses and advances
with Zale and to pay Zale any outstanding balance owed after all agreed offsets
are taken within ten (10) days of the Effective Date of this Agreement (as
defined below); provided however, that, by signature to this Agreement, Employee
authorizes Zale to make any deductions from Employee’s compensation, including
the Consideration, that are deemed necessary by Zale to comply with state or
federal laws on withholdings, to compensate Zale for property damaged or
property not returned by Employee, to recover advances paid to Employee, and/or
to pay Zale for expenses owed by Employee to the Company.

(f)  Employee agrees that during the applicable Severance Period, Employee will
not, on his own behalf or on behalf of any other person, partnership,
association, corporation, or any other entity, (a) directly or indirectly, or
through a third person hire, cause to be hired or solicit any employees of the
Company or its Affiliates, or (b) in any manner attempt to influence or induce
any employee of the Company or its Affiliates to leave the employment of the
Company or its Affiliates, nor will he use or disclose to any person,
partnership, association, corporation or other entity any information concerning
the names and addresses of any employees of the Company or its Affiliates.  The
restrictions contained in this subpart (f) will be tolled on a day-for-day basis
for each day during which Employee participates in any activity in violation of
such restriction. The Parties agree that the restrictions in this subpart (f) on
solicitation of employees are supported by good and valuable consideration.  The
Parties further agree that any invalidity or unenforceability of any one or more
of the restrictions on solicitation will not render invalid or unenforceable any
remaining restrictions on solicitation. Additionally, should an arbitrator or a
court of competent jurisdiction determine that the scope of any provision of
this subpart (f) is too broad to be enforced as written, the Parties intend that
the arbitrator or court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

(g)  Employee agrees that during the applicable Severance Period, he will not,
directly or indirectly, as an employee, consultant, or otherwise, compete with
the Company by providing services related to retail or non-retail sales of
jewelry to any other person, partnership, association, corporation or any other
entity that is in a “Competing Business” with the Company. As used herein,
“Competing Business” is any business that, in whole or material part, in the
United States, Canada, and/or Puerto Rico (a) engages in the retail sales of
jewelry, including but not limited to, specialty jewelry retailers and other
retailers having jewelry divisions or departments, or (b) operates as a vendor
of jewelry, including but not limited to, as wholesaler, manufacturer, or direct
importer of jewelry. The restrictions contained in this subpart (g) will be
tolled on a day-for-day basis for each day during which Employee participates in
any activity in violation of such restriction. The Parties agree that the
restrictions in this subpart (g) on competition are supported by good and
valuable consideration.  The Parties further agree that any invalidity or
unenforceability of any one or more of the restrictions on competition will not
render invalid or unenforceable any remaining restrictions on
solicitation.  Additionally, should an arbitrator or a court of competent
jurisdiction determine that the scope of any provision of this subpart (g) is
too broad to be enforced as written, the Parties intend that the arbitrator or
court reform the provision to such narrower scope as it determines to be
reasonable and enforceable.

--------------------------------------------------------------------------------



          5.        Employee agrees to cooperate fully with Zale, specifically
including any attorney or other consultant retained by Zale, in connection with
any pending or future litigation, arbitration, business, or investigatory
matter.  The Parties acknowledge and agree that such cooperation may include,
but shall in no way be limited to, Employee being available for interview by
Zale, or any attorney or other consultant retained by Zale, and providing to
Zale any documents in Employee’s possession or under Employee’s control.  Zale
agrees to provide Employee with reasonable notice of the need for assistance
when feasible.

          6.        Employee acknowledges that during Employee’s employment,
Employee has had access to and become familiar with various trade secrets and
proprietary and confidential information of Zale, its subsidiaries and
affiliates, including, but not limited to: identities, responsibilities, contact
information, performance and/or compensation levels of employees, costs and
methods of doing business, systems, processes, computer hardware and software,
compilations of information, third-party IT service providers and other Company
vendors, records, sales reports, sales procedures, financial information,
customer requirements, pricing techniques, customer lists, price lists,
information about past, present, pending and/or planned Company transactions,
and other confidential information (collectively, referred to as “Trade
Secrets”) which are owned by Zale, its subsidiaries and/or affiliates and
regularly used in the operation of its business, and as to which Zale, its
subsidiaries and/or affiliates take precautions to prevent dissemination to
persons other than certain directors, officers and employees.  Employee
acknowledges and agrees that the Trade Secrets (1) are secret and not known in
the industry; (2) give the Company or its subsidiaries and/or affiliates an
advantage over competitors who do not know or use the Trade Secrets; (3) are of
such value and nature as to make it reasonable and necessary to protect and
preserve the confidentiality and secrecy of the Trade Secrets; and (4) are
valuable and special and unique assets of Zale or its subsidiaries and/or
affiliates, the disclosure of which could cause substantial injury and loss of
profits and goodwill to Zale or its subsidiaries and/or affiliates.  

(a)       Regardless of whether Employee signs this Agreement, Employee shall
not use in any way or disclose any of the Trade Secrets, directly or indirectly,
at any time in the future.  All files, records, documents, information, data,
and similar items relating to the business of Zale, whether prepared by Employee
or otherwise coming into Employee’s possession, will remain the exclusive
property of Zale, and in any event must be promptly delivered to Zale upon the
Separation Date.

--------------------------------------------------------------------------------





(b)  Employee agrees that upon receipt of any formal or informal request,
requirement, subpoena, process, or other action seeking Employee’s direct or
indirect disclosure or production of any Trade Secrets to any entity, agency,
tribunal, or person, or in connection with a judicial, administrative or other
proceeding, Employee shall promptly and timely notify Zale, and promptly and
timely provide a description and, if applicable, hand deliver a copy of such
request, requirement, subpoena, process or other action to Zale.  In all such
instances, Employee irrevocably nominates and appoints Zale (including any
attorney retained by Zale) as Employee’s true and lawful attorney-in-fact to act
in Employee’s name, place and stead to perform any act that Employee might
perform to defend and protect against any disclosure of any Trade Secret.  For
purposes of this paragraph 6, this Agreement shall be considered a Trade Secret.

(c)  Employee agrees and acknowledges that the agreements in this paragraph are
in addition to, and do not limit, Employee’s obligations and responsibilities
under and Employee Handbook, Code of Business Conduct and Ethics or other
similar document with whose terms Employee previously agreed to abide.

          7.        By entering into this Agreement, the Company does not admit,
and specifically denies, any violation of any contract (express or implied),
local, state, or federal law, common or statutory.  Neither the execution of
this Agreement nor compliance with its terms, nor the consideration provided for
herein shall constitute or be construed as an admission by  Zale (or any of its
agents, representatives, attorneys, or employers) of any fault, wrongdoing, or
liability whatsoever, and Employee acknowledges and understands that all such
liability is expressly denied.  This Agreement has been entered into in release
and compromise of claims as stated herein and to avoid the expense and burden of
dispute resolution.

          8.        If any provision or term of this Agreement is held to be
illegal, invalid, or unenforceable, such provision or term shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised part of this Agreement;
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement.  Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision or term there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid, or unenforceable provision as may be possible and that
is legal, valid, and enforceable.

          9.        This Agreement constitutes the entire Agreement of the
Parties regarding the subject matter hereof, and supersedes all prior and
contemporaneous negotiations and agreements, oral or written, express or
implied, regarding the subject hereof, save for the Zale Code of Business
Conduct and Ethics, which survives Employee’s separation and which is
incorporated herein by reference in full for all purposes as though restated in
this Agreement. All prior and contemporaneous negotiations and agreements
regarding the subject hereof are deemed incorporated and merged into this
Agreement and are deemed to have been abandoned if not so incorporated.  No
representations, oral or written, are being relied upon by any party in
executing this Agreement other than the express representations of this
Agreement.  This Agreement cannot be changed or terminated without the express
written consent of the Parties. The rights under this Agreement may not be
assigned by Employee, unless Zale consents in writing to said
assignment.  Employee represents that Employee has not assigned any of the
claims related to the matters set forth herein.

--------------------------------------------------------------------------------



          10.       This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of Texas without regard to
the conflicts of laws provisions of Texas law, or of any other jurisdiction,
except where preempted by federal law.  The Parties hereby agree that any action
to enforce an arbitrator’s award pursuant to paragraph 11 shall be filed
exclusively in a state or federal court of competent jurisdiction in Dallas
County, Texas and the Parties hereby consent to the exclusive jurisdiction of
such court; provided, however, that nothing herein shall preclude the Parties’
rights to conduct collection activities in the courts of any jurisdiction with
respect to the order or judgment entered upon the arbitrator’s award by the
Texas court.  

         11.       Subject to the terms and any exceptions provided in this
Agreement, the Parties each waive the right to a jury trial and waive the right
to adjudicate their disputes arising under this Agreement outside the
arbitration forum provided for in this Agreement.  The arbitration shall be
administered by a single neutral arbitrator admitted to practice law in Texas
for a minimum of ten (10) years and agreed upon by both Parties.  Any such
arbitration proceeding shall take place in Dallas County, Texas and shall be
administered by the American Arbitration Association (“AAA”)-Dallas office in
accordance with its then-current applicable rules and procedures, including the
National Rules for the Resolution of Employment Disputes of the AAA.  The
arbitrator will have the authority to award the same remedies, damages and costs
that a court could award.  The arbitrator shall issue a reasoned award
explaining the decision, the reasons for the decision and any damages
awarded.  The arbitrator's decision will be final and binding.  This provision
can be enforced under the Federal Arbitration Act.

(a)       As the sole exception to the exclusive and binding nature of the
arbitration commitment set forth above, the Employee and the Company agree that
the Company shall have the right to initiate an action in a court of competent
jurisdiction to request temporary, preliminary and permanent injunctive or other
equitable relief, including specific performance, to enforce the terms of
paragraphs 2, 3, 4(f), 4(g), 5, 6, and 11 of this Agreement without the
necessity of proving inadequacy of legal remedies or irreparable harm or posting
bond.  Nothing herein shall prevent the Company from pursuing the same
injunctive and equitable relief in the arbitration proceedings.  Moreover,
nothing in this paragraph should be construed to constitute a waiver of the
Parties' rights and obligations to arbitrate regarding matters other than those
specifically addressed in this paragraph.

(b)       Should a court of competent jurisdiction determine that the scope of
the arbitration and related provisions of this Agreement are too broad to be
enforced as written, the Parties intend that the court reform the provision in
question to such narrower scope as it determines to be reasonable and
enforceable, and enforce the Parties’ agreement to arbitrate.

--------------------------------------------------------------------------------



(c)       In the event of arbitration under the terms of this Agreement, the
fees charged by AAA and/or the individual arbitrator shall be allocated such
that Employee will not incur any costs other than that which would be incurred
to file a civil action in the courts for the State of Texas or other court with
proper jurisdiction over the dispute.  The Parties shall each bear their own
costs and attorneys’ fees incurred in arbitration; provided, however, that
should a party to this Agreement sue in court or bring an arbitration action
against the other party to this Agreement for a breach of any provision of this
Agreement or regarding a dispute arising from the subject matter of this
Agreement, the prevailing party shall, to the extent permitted by law, be
entitled to recover its attorneys’ fees, court costs, arbitration expenses, and
its portion of the fees charged by AAA and/or the individual arbitrator, as
applicable, regardless of which Party initiated the proceedings.

(d)       Once the arbitration has commenced, both Zale and Employee shall have
the right to conduct normal civil discovery, the extent and quantity of such
shall be subject to the discretion of the selected arbitrator.  The arbitrator
shall have the exclusive authority to resolve any issues relating to the
arbitrability of the dispute or the validity or interpretation of this
arbitration provision, to rule on motions to dismiss and/or motions for summary
judgment applying the standards governing such motions under the Texas Rules of
Civil Procedure, and shall be empowered to award either party any remedy at law
or in equity that the prevailing party would otherwise have been entitled to had
the matter been litigated in court, including attorneys’ fees and costs  The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law.  Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction.  Costs shall be
allocated such that Employee will not incur any costs other than that which
would be incurred to file a civil action in the courts for the State of Texas or
other court with proper jurisdiction over the dispute.

(e)       The Parties further agree that Zale may suspend any payments due under
this Agreement pending the outcome of litigation and/or arbitration regarding a
breach of any provision of this Agreement or regarding a dispute arising from or
related to the subject matter of this Agreement.  

          12.       One or more waivers of a breach of any covenant, term, or
provision of this Agreement by any party shall not be construed as a waiver of a
subsequent breach of the same covenant, term, or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term, or provision.

--------------------------------------------------------------------------------



           13.       Important Notice Regarding Release of Claims Under the Age
Discrimination in Employment Act of 1967 (“ADEA”):  Without in any way limiting
the generality or scope of the Release of Claims set forth in paragraph 1,
Employee hereby acknowledges that Employee knowingly and voluntarily enters into
this Agreement with the purpose of waiving and releasing any age discrimination
claims he may have under the Age Discrimination in Employment Act of 1967
("ADEA"), and acknowledges and agrees that:

(1)  This Agreement is written in a manner in which Employee fully understands;

(2)  Employee specifically waives any rights or claims arising under the ADEA;

(3)  This Agreement does not waive rights or claims under the ADEA that may
arise after the date this Agreement is executed;

(4)  The rights and claims waived in this Agreement are in exchange for
consideration over and above anything to which Employee is already entitled

(5)  Employee has been advised in writing to consult with an attorney prior to
executing this Agreement, and has, in fact had an opportunity to do so;

(6)  Employee has been given a period of up to at least twenty-one (21) days, if
desired, within which to consider this Agreement;  

(7)       Once executed, the Employee has a period of seven (7) days within
which he can revoke this Agreement, and the Agreement shall not be effective
until the seven-day revocation period has been exhausted.  Thus, the Effective
Date of this Agreement is the eighth day after this Agreement has been executed,
provided it was not revoked.  The last day on which this Agreement can be
revoked is called the "Last Revocation Day." If Employee chooses to revoke this
Agreement, he must do so in writing, and the revocation must be addressed and
delivered to Theo Killion, President, at 901 W. Walnut Hill Lane, Irving Texas
75038 before the expiration of the seven (7) day revocation period. If Employee
delivers the revocation by hand or facsimile, the revocation will be considered
timely if delivered or faxed to the Company’s Human Resources Department at the
above address and/or fax number within 7 days of his execution of this
Agreement. If he delivers the revocation by mail, the revocation will be
considered timely if it is mailed to the Company’s Human Resources Department at
the above address and postmarked within seven (7) days of Employee’s execution
of this Agreement.

(8)  Any changes made to this Agreement, whether material or immaterial, will
not restart the running of this 21-day period.

          14.       The Parties represent that they have the sole and exclusive
right and full capacity to execute this Agreement.

          15.       The “Effective Date” of this Agreement is the date that is
eight (8) days following the date on which Employee signs this Agreement, so
long as Employee has not revoked acceptance of this Agreement before such date.

          16.       By executing this Agreement, Employee also acknowledges that
Employee: (a) is not relying upon any statements, understandings,
representations, expectations, or agreements other than those expressly set
forth in this Agreement; (b) has made Employee’s own investigation of the facts
and is relying solely upon Employee’s own knowledge and the advice of Employee’s
own legal counsel; and (c) knowingly waives any claim that this Agreement was
induced by any misrepresentation or nondisclosure and any right to rescind or
avoid this Agreement based upon presently existing facts, known or unknown.  The
Parties stipulate that each Party is relying upon these representations and
warranties in entering into this Agreement.  These representations and
warranties shall survive the execution of this Agreement.  

--------------------------------------------------------------------------------



          17.       All terms and provisions of this Agreement, and the drafting
of this Agreement, have been negotiated by the Parties at arm’s length and to
mutual agreement, with consideration by and participation of each, and no party
shall be deemed the scrivener of this Agreement.

PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
INCLUDES THE RELEASE OF ALL CLAIMS AGAINST THE COMPANY, KNOWN OR UNKNOWN, THAT
MAY HAVE OCCURRED AS OF THE DATE OF THIS AGREEMENT. THIS AGREEMENT ALSO CONTAINS
A PROVISION REQUIRING THE PARTIES TO RESOLVE ANY DISPUTES BY ARBITRATION.

The Parties have signed this Agreement on the dates written by the signatures
below, to be effective on the Effective Date.  Notwithstanding any other
provision in this Agreement, if Employee does not sign and deliver this
Agreement to Theo Killion at 901 W. Walnut Hill Lane, Irving, Texas 75038 on or
before 21 days following Employee’s receipt of this Agreement, then this
Agreement will be null and void, and Employee will not be entitled to the
Consideration described in this Agreement.





EXECUTED in Jersey City, NJ on this 05 day of February, 2010

 

 

EMPLOYEE

 

/s/ William Acevedo

William Acevedo

 

     

EXECUTED in Irving, Texas on this 8th day of February, 2010

 

 

ZALE DELAWARE, INC.

   

 

By:

/s/ Theo Killion

 

Theo Killion

Its:

President

